Citation Nr: 0325893	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to disability rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991 and from October 1992 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the RO in 
Atlanta, Georgia, which confirmed and continued a 30 percent 
disability rating for PTSD.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

The veteran has not been afforded a VA PTSD examination in 
several years .  The Board finds that the veteran should be 
scheduled for a current VA PTSD examination in order to 
determine the nature and severity of his service-connected 
PTSD.

The VA has a duty to assist the veteran in completing his 
claim.  In view of the foregoing, the case is remanded for 
the following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.
 
2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for 
PTSD since December 2001.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including those from the VAMC 
in Atlanta, Georgia dated December 2001 
to the present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  After the above-mentioned 
development has been accomplished, the 
RO should schedule the veteran to 
undergo a comprehensive VA examination 
by a psychiatrist to determine the 
nature and severity of his service-
connected PTSD.  All indicated tests and 
studies, including a psychological 
evaluation, if necessary, are to be 
performed.  The claims folder is to be 
made available to the psychiatrist prior 
to examination for use in the study of 
the case, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  All clinical findings should be 
reported in detail.  In reporting such 
findings, the examiner should 
specifically address the criteria for 
evaluating service-connected PTSD as to 
the effect it has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
examination report should include all 
examination results along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, and should be 
associated with the other evidence on 
file in the veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




